            Case 1:20-cv-01130-CCB Document 39 Filed 05/20/20 Page 1 of 3



   IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

ANTIETAM BATTLEFIELD KOA, et al             :

                      Plaintiffs            :
       v.                                       Case No. 1:20-cv-01130-CCB
                                            :
LAWRENCE J. HOGAN, et al
                                            :
                      Defendants
                               :
   PLAINTIFFS’ OPPOSITION TO MOTION TO FILE AMICUS BY AMERICANS
            UNITED FOR SEPARATION OF CHUCH AND STATE

       A. Americans United Seeks Not To Provide Disinterested Information To The
             Court, But to Inject Its Repetitive and Unnecessary Arguments Into This
             Matter.

       Americans United claims that its proposed brief should be permitted because it

provides “case law and argument” as to why Plaintiffs’ claims should fail. (emphasis added).

But, that is the role of a party, not an amicus. “The term ‘amicus curiae’ means friend of the

court, not friend of a party.” Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062,

1063 (7th Cir. 1997) (explaining reasons for denying amicus motion). See also United States

v. Michigan, 940 F.2d 143, 165 (6th Cir. 1991) (“The orthodox view of amicus curiae was,

and is, that of an impartial friend of the court—not an adversary party in interest in the

litigation.” (bold emphasis added; italics original)). In that traditional role, an amicus is

usually welcomed where it “draw[s] the court’s attention to law that escaped consideration.”

Miller-Wohl Co., Inc. v. Comm’r of Labor & Indus. of State of Mont., 694 F.2d 203, 204 (9th

Cir. 1982); Alexander v. Hall, 64 F.R.D. 152, 155-56 (D.S.C. 1974).

        Indeed, Americans United seems to misunderstand “what an amicus is, namely, one

who, not as parties but, just as a stranger might . . . for the assistance of the court gives

information of some matter of law in regard to which the court is doubtful or mistaken.” New
         Case 1:20-cv-01130-CCB Document 39 Filed 05/20/20 Page 2 of 3



England Patriots Football Club, Inc. v. Univ. of Colorado, 592 F.2d 1196, 1198 n.3 (1st Cir.

1979). Here, Americans United does not offer any unique perspective or present any argument

that somehow escaped the parties’ consideration.

              Americans United’s Participation In This Matter Is Unnecessary Because
        the Parties’ Interests Are Already Adequately Represented.

       Amicus participation is generally permitted “when … a party is not adequately

represented (usually, is not represented at all).” Nat’l Org. for Women, Inc. v. Scheidler, 223

F.3d 615, 617 (7th Cir. 2000). See also Ryan, 125 F.3d at 1063. Here, there is no question that

the Governor are adequately represented. The only issues Americans United purports to argue

have been fully briefed by the Governor, and thus all interests in this litigation are adequately

and sufficiently cared for without the need for intermeddling. Americans United’s

perspective and participation are unnecessary.

       C. Americans United Merely Seeks To Inject Interest Group Politics And A Highly
             Partisan Account Of The Facts, Which Is Improper.

       “[T]he filing of an amicus brief is often an attempt to inject interest group politics into

the federal [litigation] process.” Voices for Choices, 339 F.3d at 544. And, “[t]he position of

classical amicus in litigation was not to provide a highly partisan account of the facts ….”

United States v. Michigan, 940 F.2d at 165 (emphasis added). Here, that is precisely what

Americans United seeks to do. A cursory review of its proposed brief reveals that it seeks to

litigate what the scope of COVID-19 is, what types of services are permitted for Maryland

Churches, and whether religious services pose unique health risks that are not present in other

non-religious settings. That is not the role of an amicus, and certainly not an amicus like

Americans United, who is not a scientific expert (on COVID-19 or otherwise).

       Accordingly, the Motion to File an Amicus brief should be denied.
         Case 1:20-cv-01130-CCB Document 39 Filed 05/20/20 Page 3 of 3



/s/ John Garza
John R. Garza Bar Number 01921
GARZA LAW FIRM, P. A.
Garza Building
17 W. Jefferson Street
Ste. 100
Rockville, MD 20850
301.340.8200, Extension 100 [Tel.]
jgarza@garzanet.com
 Counsel for Plaintiffs




                                CERTIFICATE OF SERVICE

       I hereby certify that this May 20, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system and will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (NEF).


/s/ John R. Garza
